Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT




This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated June 27, 2007 (the
“Effective Date”) by and between Heartland, Inc., a Maryland corporation (the
“Company”), and Terry Lee, an individual (the “Executive”).


The Company desires to employ the Executive, and the Executive wishes to accept
such employment with the Company, upon the terms and conditions set forth in
this Agreement.


NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:


1.           Employment.  The Company hereby agrees to employ Executive, and
Executive hereby accepts such employment and agrees to perform Executive’s
duties and responsibilities in accordance with the terms and conditions
hereinafter set forth.


1.1           Duties and Responsibilities. Executive shall serve as Chief
Executive Officer.  In addition, Executive shall be appointed to the Board of
Directors (the “Board”) of the Company and shall serve as the Chairman of the
Board.  During the Employment Term (as defined below), Executive shall perform
all duties and accept all responsibilities incident to such positions and other
appropriate duties as may be assigned to Executive by the Company’s Board of
Directors from time to time.  The Company shall retain full direction and
control of the manner, means and methods by which Executive performs the
services for which he is employed hereunder and of the place or places at which
such services shall be rendered.


1.2           Employment Term.  The term of Executive’s employment under this
Agreement shall commence as of the Effective Date and shall continue for five
(5) years, unless earlier terminated in accordance with Section 4 hereof.  The
term of Executive’s employment shall be automatically renewed for successive one
(1) year periods until the Executive or the Company delivers to the other party
a written notice of their intent not to renew the “Employment Term,” such
written notice to be delivered at least sixty (60) days prior to the expiration
of the then-effective “Employment Term” as that term is defined below.  The
period commencing as of the Effective Date and ending five (5) years thereafter
or such later date to which the term of Executive’s employment under the
Agreement shall have been extended by mutual written agreement is referred to
herein as the “Employment Term.”


1.3           Extent of Service.  During the Employment Term, Executive agrees
to use Executive’s best efforts to carry out the duties and responsibilities
under Section 1.1 hereof and to devote substantially all Executive’s business
time, attention and energy thereto.



 
1

--------------------------------------------------------------------------------

 

1.4           Base Salary.  The Company shall pay Executive a base salary (the
“Base Salary”) at the annual rate of $120,000 (U.S.), payable at such times as
the Company customarily pays its other senior level executives (but in any event
no less often than monthly).  The Base Salary shall be subject to all state,
federal and local payroll tax withholding and any other withholdings required by
law.


1.5           Shares of Common Stock.  The Company shall issue Executive
1,000,000 shares of common stock of the Company that shall be issued within five
(5) days of the Effective Date. Such shares shall be restricted and affixed with
a restrictive legend.


1.6           Options.  The Company’s Board will make an initial grant of
options to the Executive as follows:


(a)           a five year option, in the form attached hereto as Exhibit A (the
“Option”), to purchase up to 1,822,505 additional shares of common stock at an
exercise price of $0.33 per share, which shall be exercisable on a cashless
basis and vest quarterly on a pro-rata basis over a period of five years
commencing on the date hereof (the “Vesting Schedule”).  In the event that the
Executive is terminated for Cause (as defined below), upon death or disability
as set forth in Section 4.2 of this Agreement or the Executive terminates the
Agreement pursuant to Section 4.4 of this Agreement, then the Option shall
terminate and all shares of common stock that have not vested shall be
immediately cancelled without any further action of the Company.  All shares
issued upon exercise of the Option shall be affixed with a legend stating that
they are restricted; and


(b)           The option agreement will contain a provision that in the event
there shall have been a Change in Control (as defined below) of the Company
while the Executive is an employee of the Company and the Executive’s employment
by the Company thereafter shall have been terminated by the Company (the
“Termination Date”) or by the Executive for Good Reason (as defined below),
within two years of the date upon which the Change in Control shall have
occurred, unless such termination is as a result of (i) the Executive’s death;
(ii) the Executive’s Disability; (iii) the Executive’s Retirement (termination
in accordance with the Company’s retirement plan applicable to its employees or
in accordance with any other retirement arrangements which have been entered
into with the Executive) or (iv) the Executive’s termination for Cause, all
unvested stock options shall immediately and irrevocably vest and the exercise
period of such options shall be automatically extended to the later of the
longest period permitted by the Company’s stock option plans or ten years
following the Termination Date.  For purposes of the option agreement, a “Change
in Control” shall be deemed to have occurred if (i) there shall be consummated
(A) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
Common Stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of the Company’s Common Stock
immediately prior to the merger have substantially the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger, or (B) any sale, lease, exchange or other

 
2

--------------------------------------------------------------------------------

 

transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of the Company; (ii) the stockholders of the
Company shall approve any plan or proposal for the liquidation or dissolution of
the Company, or (iii) any person (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)), other
than the Company or any employee benefit plan sponsored by the Company, shall
become the beneficial owner (within the meaning of Rule 13d-3 under the Exchange
Act) of securities of the Company representing 51% or more of the combined
voting power of the Company’s then outstanding securities ordinarily (and apart
from rights accruing in special circumstances) having the right to vote in the
election of directors, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise.  “Good Reason” shall
mean any of the following events unless it occurs with the Executive’s express
prior written consent:


 
(i)
any assignment to the Executive by the Company of any duties inconsistent with,
or any diminution of, the Executive’s position, duties, titles, offices,
responsibilities and status with the Company immediately prior to a Change in
Control of the Company, or any removal of the Executive from or any failure to
reelect the Executive to any of such positions or offices, except in connection
with the termination of the Executive’s employment for Disability, Retirement or
Cause or as a result of the Executive’s death;



 
(ii)
any reduction by the Company in the Executive’s base salary as in effect on the
date hereof or as the same may be increased from time to time during the term of
the Agreement or the Company’s failure to increase (within 15 months of the
Executive’s last increase in base salary) the Executive’s base salary after a
Change in Control of the Company in an amount which is at least equal, on a
percentage basis, to the average percentage increase in base salary for all
officers of the Company effected during the preceding 12 months;

            
 
(iii)
 
any failure by the Company to continue in effect any benefit or incentive plan
or arrangement (including, without limitation, the Company’s Retirement Plan,
Stock Option Plan for Key Employees, Employee Stock Purchase Plan, 401(k)
Savings Plan, group life insurance plan, medical, dental accident and disability
insurance plans, annual bonus and contingent bonus arrangement, and any plan or
arrangement to receive and exercise stock appreciation rights, or to acquire
stock or other securities of the Company) in which the Executive is
participating at the time of a Change in Control of the Company (or to
substitute and continue other plans providing the Executive with substantially
similar benefits) hereinafter referred to as “Benefit Plans”), the taking of any
action by the Company which would adversely affect the Executive’s participation
in or materially reduce the Executive’s benefits under any such Benefit Plan or
deprive the Executive of any material employee benefit enjoyed by the Executive
at the time of a Change in Control of the Company, or any failure by the Company
to provide the Executive with the number of paid vacation days to which the
Executive is entitled in accordance with the vacation policies in effect at the
time of a Change of Control of the Company;


 
3

--------------------------------------------------------------------------------

 



 
(iv)
a substantial increase in business travel obligations of the Executive over such
obligations as they existed at the time of a Change in Control of the Company;



 
(v)
any material breach by the Company of any provision of the stock option
agreement;



 
(vi)
any failure by the Company to obtain the assumption of the stock option
agreement by any successor or assign of the Company; or



 
(vii)
any purported termination of the Executive’s employment after a Change in
Control which is not effected pursuant to a Company Notice of Termination and,
for purposes of the stock option agreement, no such purported termination shall
be effective.  For purposes of the stock option agreement, a “Company Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.



(c)           the Board or any committee appointed by the Board in exercising
its unrestricted discretion may grant such additional options to the Executive
each year of the Employment Term as it deems appropriate.


1.8           Other Benefits.  During the Employment Term, Executive shall be
entitled to participate in all employee benefit plans and programs made
available to the Company’s senior level executives as a group or to its
employees generally, as such plans or programs may be in effect from time to
time (the “Benefit Coverages”), including, without limitation, medical, dental,
hospitalization, short-term and long-term disability and life insurance plans,
accidental death and dismemberment protection and travel accident
insurance.  Executive shall be provided office space and staff assistance
appropriate for Executive’s position and adequate for the performance of her
duties.


1.9           Reimbursement of Expenses; Vacation; Sick Days and Personal
Days.  Executive shall be provided with reimbursement of expenses related to
Executive’s employment by the Company on a basis no less favorable than that
which may be authorized from time to time by the Board, in its sole discretion,
for senior level executives as a group.  Executive shall be entitled to vacation
and holidays in accordance with the Company’s normal personnel policies for
senior level executives, but not less than three (3) weeks of vacation per
calendar year, provided Executive shall not utilize more than ten (10)
consecutive business days without the express consent of the Chief Executive
Officer.  Unused vacation time will be forfeited as of December 31 of each
calendar year of the Employment Term.  Executive shall be entitled to no more
than an aggregate of ten (10) sick days and personal days per calendar year.


1.10           No Other Compensation.  Except as expressly provided in Sections
1.4 through 1.9, Executive shall not be entitled to any other compensation or
benefits.



 
4

--------------------------------------------------------------------------------

 

2.           Confidential Information.  Executive recognizes and acknowledges
that by reason of Executive’s employment by and service to the Company before,
during and, if applicable, after the Employment Term, Executive will have access
to certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses,  financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”).  Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Executive
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the course of Executive’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information.  Executive also covenants that at
any time after the termination of such employment, directly or indirectly, he
will not use any Confidential Information or divulge or disclose any
Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Executive or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such
information.  All written Confidential Information (including, without
limitation, in any computer or other electronic format) which comes into
Executive’s possession during the course of Executive’s employment shall remain
the property of the Company.  Except as required in the performance of
Executive’s duties for the Company, or unless expressly authorized in writing by
the Company, Executive shall not remove any written Confidential Information
from the Company’s premises, except in connection with the performance of
Executive’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information.  Upon termination of Executive’s
employment, the Executive agrees to return immediately to the Company all
written Confidential Information (including, without limitation, in any computer
or other electronic format) in Executive’s possession.


3.           Non-Competition; Non-Solicitation.


3.1           Non-Compete.  The Executive hereby covenants and agrees that
during the term of this Agreement and for a period of one year following the end
of the Employment Term, the Executive will not, without the prior written
consent of the Company, directly or indirectly, on his own behalf or in the
service or on behalf of others, whether or not for compensation, engage in any
business activity, or have any interest in any person, firm, corporation or
business, through a subsidiary or parent entity or other entity (whether as a
shareholder, agent, joint venturer, security holder, trustee, partner,
consultant, creditor lending credit or money for the purpose of establishing or
operating any such business, partner or otherwise) with any Competing Business
in the Covered Area.  For the purpose of this Section 3.1, (i) “Competing
Business” means any company or entity (whether or not organized for profit) that
is engaged in the business of the Company as described in the Company’s Form
10KSB for the year ended December 31, 2006 as filed with the Securities and
Exchange Commission (ii) “Covered Area” means all geographical areas of the
United States.  Notwithstanding the foregoing, the Executive may own shares of
companies whose securities are publicly trades, so long as such securities do
not constitute more than one percent (1%) of the outstanding securities of any
such company.

 
5

--------------------------------------------------------------------------------

 
 
3.2           Non-Solicitation.  The Executive further agrees that as long as
the Agreement remains in effect and for a period of one (1) year from its
termination, the Executive will not divert any business of the Company and/or
its affiliates or any customers or suppliers of the Company and/or the Company’s
and/or its affiliates’ business to any other person, entity or competitor, or
induce or attempt to induce, directly or indirectly, any person to leave his or
her employment with the Company.


3.3           Remedies.  The Executive acknowledges and agrees that his
obligations provided herein are necessary and reasonable in order to protect the
Company and its affiliates and their respective business and the Executive
expressly agrees that monetary damages would be inadequate to compensate the
Company and/or its affiliates for any breach by the Executive of his covenants
and agreements set forth herein.  Accordingly, the Executive agrees and
acknowledges that any such violation or threatened violation of this Section 3
will cause irreparable injury to the Company and that, in addition to any other
remedies that may be available, in law, in equity or otherwise, the Company and
its affiliates shall be entitled to obtain injunctive relief against he
threatened breach of this Section 3 or the continuation of any such breach by
the Executive without the necessity of proving actual damages.


4.           Termination.


4.1           By Company.  The Company, by action of the Board, may, in its
discretion and at its option, terminate the Executive’s employment with or
without Cause, and without prejudice to any other right or remedy to which the
Company or Executive may be entitled at law or in equity or under this
Agreement.  In the event the Company desires to terminate the Executive’s
employment without Cause, the Company shall give the Executive not less than
sixty (60) days advance written notice.  Termination of Executive’s employment
hereunder shall be deemed to be “for Cause” in the event that Executive violates
any provisions of this Agreement, is guilty of any criminal act other than minor
traffic violations, is guilty of willful misconduct or gross neglect, or gross
dereliction of his duties hereunder or refuses to perform his duties hereunder
after notice of such refusal to perform such duties or directions given to
Executive by the Board.


4.2           By Executive’s Death or Disability.  This Agreement shall also be
terminated upon the Executive’s death and/or a finding of permanent physical or
mental disability, such disability expected to result in death or to be of a
continuous duration of no less than twelve (12) months, and the Executive is
unable to perform his usual and essential duties for the Company.



 
6

--------------------------------------------------------------------------------

 

4.3           Compensation on Termination.  In the event the Company terminates
Executive’s employment with Cause, all payments under this Agreement shall
cease, except for Base Salary to the extent already accrued.  In the event of
termination by reason of Executive’s death and/or permanent disability,
Executive or his executors, legal representatives or administrators, as
applicable, shall be entitled to an amount equal to Executive’s Base Salary
accrued through the date of termination and for an additional one year period,
plus a pro rata share of any annual bonus to which Executive would otherwise be
entitled for the year which death or permanent disability occurs.  Upon
termination of Executive without Cause, the Executive shall receive, in full
settlement of any claims Executive may have related to his employment by the
Company, Base Salary for a period of one year from the date of termination,
provided Executive is in full compliance with the provisions of Sections 2 and 3
of this Agreement; provided, however, Executive shall not be entitled to receive
any other compensation under Section 1 of this Agreement.


5.           General Provisions.


5.1           Modification: No Waiver.  No modification, amendment or discharge
of this Agreement shall be valid unless the same is in writing and signed by all
parties hereto.  Failure of any party at any time to enforce any provisions of
this Agreement or any rights or to exercise any elections hall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement.  The exercise by any party of any
of its rights or any of its elections under this Agreement shall not preclude or
prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.


5.2           Notices.  All notices and other communications required or
permitted hereunder or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand delivered or mailed
by registered or certified mail as follows (provided that notice of change of
address shall be deemed given only when received):


                                If to the Company,
to:                                                                                                                                                         
Heartland, Inc.
                                                                                                                                                               
982A Airport Road
                                                                                                                                                               
Destin, Florida 32541


                                 If to Executive,
to:                                                                                                                                          
                    Terry Lee
                                                                                                                                                               
P.O. Box 2580
                                                                                                                                                              
Middleboro, KY 40965


Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.


5.3           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.



 
7

--------------------------------------------------------------------------------

 

5.4           Further Assurances.  Each party to this Agreement shall execute
all instruments and documents and take all actions as may be reasonably required
to effectuate this Agreement.


5.5           Severability.  Should any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement be
determined to be illegal or unenforceable, then such illegal or unenforceable
provision shall be modified by the proper court or arbitrator to the extent
necessary and possible to make such provision enforceable, and such modified
provision and all other provisions of this Agreement and of each other agreement
entered into pursuant to this Agreement shall be given effect separately from
the provisions or portion thereof determined to be illegal or unenforceable and
shall not be affected thereby.


5.6           Successors and Assigns.  Executive may not assign this Agreement
without the prior written consent of the Company.  The Company may assign its
rights without the written consent of the executive, so long as the Company or
its assignee complies with the other material terms of this Agreement.  The
rights and obligations of the Company under this Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company, and the Executive’s rights under this Agreement shall inure to the
benefit of and be binding upon his heirs and executors.  The Company’s
subsidiaries and controlled affiliates shall be express third party
beneficiaries of this Agreement.


5.7           Entire Agreement.  This Agreement supersedes all prior agreements
and understandings between the parties, oral or written.  No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.


5.8           Counterparts; Facsimile.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original, and all of which taken together shall constitute one and the same
instrument.  This Agreement may be executed by facsimile with original
signatures to follow.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.


                                                                                                                                           
HEARTLAND, INC.





                                                                                                                                          
By:  /s/Trent Sommerville
                                                                                                                                          
Name: Trent Sommerville
                                                                                                                                          
Title: Chief Executive Officer




 /s/Terry Lee
Terry Lee



 
9

--------------------------------------------------------------------------------

 
